Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Lack of Unity

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12, drawn to a catalyst effective in the oxidative conversion of ethylene to ethylene oxide, comprising an alumina support and 20 to 45 % by weight of the catalyst, of silver applied to the support, the catalyst meeting the following limitations (i) to (v): (i) an amount of cesium c(Cs) in mmol per Kg of catalyst of at least 2; (ii) an amount of rhenium c(Re) in mmol per Kg of catalyst of at least 3.0; (iii) an amount of tungsten c(W) in mmol per Kg of catalyst of at least 1.6; (iv) a silicon to alkaline earth metal molar ratio x of not higher than 1.80
Group II, claims 13-15, drawn to A method for preparing the catalyst according to claim 1, comprising:(a) impregnating an alumina support having a silicon to alkaline earth metal molar ratio x of not higher than 1.80 with a silver impregnation solution, the silver impregnation solution containing sources of cesium, rhenium and tungsten; (b) calcining the impregnated alumina support.

Group III, claim 16, drawn to a process for preparing ethylene oxide by gas-phase oxidation of ethylene by means of oxygen in the presence of [[a]] the catalyst according to claim 1.

	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In the instant case, the invention of Group I is directed to the catalyst effective 
in the oxidative conversion of ethylene to ethylene oxide, comprising an 
alumina support and 20 to 45 % by weight of the catalyst, of silver applied 
to the support, the catalyst meeting the following limitations (i) to (v): (i) an 
amount of cesium c(Cs) in mmol per Kg of catalyst of at least 2; (ii) an 
amount of rhenium c(Re) in mmol per Kg of catalyst of at least 3.0; (iii) an 
amount of tungsten c(W) in mmol per Kg of catalyst of at least 1.6;  (iv) a
silicon to alkaline earth metal molar ratio x of not higher than 1.80   Whereas the invention of group III is directed to the process for preparing ethylene oxide by gas-phase oxidation of ethylene by means of oxygen in the presence of  the catalyst according to claim 1.
 	However, they can be unrelated to each other since the invention of Group III can be produced in the absence of any particular metal complex catalyst different from the invention of Group I; for example, Group III can be prepared by using air or oxygen as disclosed in (GB 623,583).
	There is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  

	In the instant case, the invention of Group II is directed to the method for preparing the catalyst according to claim 1, comprising:(a) impregnating an alumina support having a silicon to alkaline earth metal molar ratio x of not higher than 1.80 with a silver impregnation solution, the silver impregnation solution containing sources of cesium, rhenium and tungsten; (b) calcining the impregnated alumina support. Whereas the invention of group III is directed to the process for preparing ethylene oxide by gas-phase oxidation of ethylene by means of oxygen in the presence of the catalyst according to claim 1.
	However, they can be unrelated to each other since the invention of Group III can be produced in the absence of any particular metal complex catalyst different from the invention of Group II; for example, Group III can be prepared by using air or oxygen as disclosed in (GB 623,583).
	There is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  


37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said product,   and a use of  the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/8/2022